 



EXHIBIT 10.(B)

AMENDMENT TO EMPLOYMENT AGREEMENT WITH LOUIS J. CAPPELLI

March 18, 2005                    

Mr. Louis J. Cappelli, Chairman
Sterling Bancorp
650 Fifth Avenue
New York, New York  10019

Dear Mr. Cappelli:

This will confirm the following amendment to your Amended and Restated
Employment Agreement, dated as of March 22, 2002, with our Company which was
last amended by letter agreement dated February 24, 2004:

The date in the third line of Paragraph 1 (captioned “Term”) is amended to
December 31, 2009.

The foregoing amendment was adopted by the Compensation Committee and approved
by the Board of Directors at its February 17, 2005 meeting.

Kindly sign and return the enclosed copy to the Company in order to confirm your
understanding and acceptance of the foregoing amendment.

            Sincerely,


Sterling Bancorp
      By:   /s/ Monica S. Lercher         Monica S. Lercher             

Agreed:

     
/s/ Louis J. Cappelli
   
 
   
Louis J. Cappelli
   

 